PER CURIAM.
Tony I. Delaughter appeals an order denying unemployment compensation benefits. We reverse.
Claimant-appellant Delaughter delivered pianos for the appellee-employer, Bobbs Piano Sales & Service Inc. Upon arriving at an 8:00 p.m. delivery at the end of the workday, he found that a large piano had to be carried up three flights of narrow stairs. He was accompanied by an inexperienced assistant. He testified that he refused to proceed with the delivery because there was a risk of personal injury, and damage to the piano, without experienced help. The customer was willing to delay the delivery. Upon the refusal of the claimant to proceed, the employer fired him.
We reverse because the employer’s testimony at the hearing completely failed to address, much less rebut, the claimant’s testimony about the risk of personal injury or property damage if the delivery proceeded without more experienced help. Given the safety issue, the refusal to proceed did not constitute misconduct. See Copple v. U.S. Postal Serv., 805 So.2d 922, 924 (Fla. 2d DCA 2001); Wall v. Unemployment Appeals Comm’n, 682 So.2d 1187, 1188-1189 (Fla. 4th DCA 1996).
Accordingly, the order denying unemployment benefits is reversed.